                                                                                                                 Case 4:19-cv-00599-HSG Document 9 Filed 02/15/19 Page 1 of 5



                                                                                                        1 TROUTMAN SANDERS LLP
                                                                                                          Gabriel Ozel, Bar No. 269098
                                                                                                        2 11682 El Camino Real, Suite 400
                                                                                                          San Diego, CA 92130-2092
                                                                                                        3 Telephone: 858-509-6000
                                                                                                          Facsimile: 858-509-6040
                                                                                                        4 gabriel.ozel@troutman.com

                                                                                                        5
                                                                                                          TROUTMAN SANDERS LLP
                                                                                                        6 Hugh M. McDonald (pro hac vice forthcoming)
                                                                                                          Jonathan D. Forstot (pro hac vice forthcoming)
                                                                                                        7 875 Third Avenue
                                                                                                          New York, NY 10022
                                                                                                        8 Telephone:     212.704.6000
                                                                                                          Facsimile:     212.704.6288
                                                                                                        9 hugh.mcdonald@troutman.com
                                                                                                          jonathan.forstot@troutman.com
                                                                                                       10
                                                                                                          Attorneys for
                                                                                                       11 CONSOLIDATED EDISON
                                                                                                          DEVELOPMENT, INC.
T ROUTMAN S ANDERS LLP




                                                                                                       12
                                                                    S A N D I E G O , C A 92130-2092
                    11682 E L C A M I N O R E A L




                                                                                                       13                             UNITED STATES DISTRICT COURT
                                                    S U I T E 400




                                                                                                       14                          NORTHERN DISTRICT OF CALIFORNIA

                                                                                                       15                                     OAKLAND DIVISION

                                                                                                       16 In re:
                                                                                                                                                           USDC ND CA Case No. 19-cv-00599-HSG
                                                                                                       17 PG&E CORPORATION
                                                                                                                                                           Adversary Proceeding No. 19-03003-DM
                                                                                                       18            - and -
                                                                                                                                                           Chapter 11 Case No.   19-30088 (DM) &
                                                                                                       19 PACIFIC GAS AND ELECTRIC                                               19-30089
                                                                                                          COMPANY,
                                                                                                       20                                                  Chapter 11
                                                                                                                          Debtors.
                                                                                                       21
                                                                                                          PG&E CORPORATION; PACIFIC GAS                    NOTICE OF ENTRY OF BANKRUPTCY
                                                                                                       22 AND ELECTRIC COMPANY,                            COURT ORDER AUTHORIZING
                                                                                                                                                           CONSOLIDATED EDISON
                                                                                                       23                       Plaintiffs,                DEVELOPMENT, INC. TO INTERVENE
                                                                                                                                                           IN ADVERSARY PROCEEDING
                                                                                                       24           vs.
                                                                                                       25
                                                                                                          FEDERAL ENERGY REGULATORY
                                                                                                       26 COMMISSION,

                                                                                                       27                       Defendant.

                                                                                                       28


                                                                                                            37918273v1
                                                                                                                 Case 4:19-cv-00599-HSG Document 9 Filed 02/15/19 Page 2 of 5



                                                                                                        1           Consolidated Edison Development, Inc. (“CED”) hereby submits this Notice of Entry of

                                                                                                        2 Bankruptcy Court Order Authorizing Consolidated Edison Development, Inc. to Intervene in

                                                                                                        3 Adversary Proceeding, and states as follows:

                                                                                                        4           On January 31, 2019, CED filed a motion to intervene in the Adversary Proceeding (Adv.

                                                                                                        5 Docket No. 15) (the “Intervention Motion”). On February 13, 2019, the Bankruptcy Court held a

                                                                                                        6 hearing on the Intervention Motion. On February 14, 2019, the Bankruptcy Court entered an order

                                                                                                        7 (Adv. Docket No. 83) (the “Intervention Order”) granting the Intervention Motion.

                                                                                                        8           The Intervention Order provides, inter alia, that CED is permitted to intervene in the

                                                                                                        9 above-captioned adversary proceeding as intervenor-defendant. Intervention Order ¶ 2.
                                                                                                       10           A true and correct copy of the Intervention Order is attached hereto as Exhibit A.

                                                                                                       11
                                                                                                            Dated: February 15, 2019                           TROUTMAN SANDERS LLP
T ROUTMAN S ANDERS LLP




                                                                                                       12
                                                                    S A N D I E G O , C A 92130-2092
                    11682 E L C A M I N O R E A L




                                                                                                                                                               By: /s/ Gabriel Ozel
                                                                                                       13
                                                    S U I T E 400




                                                                                                                                                                   Gabriel Ozel
                                                                                                       14
                                                                                                                                                              Gabriel Ozel, Bar No. 269098
                                                                                                       15                                                     11682 El Camino Real, Suite 400
                                                                                                                                                              San Diego, CA 92130-2092
                                                                                                       16                                                     Telephone: 858-509-6000
                                                                                                                                                              Facsimile: 858-509-6040
                                                                                                       17                                                     gabriel.ozel@troutman.com
                                                                                                       18                                                     Hugh M. McDonald (pro hac vice forthcoming)
                                                                                                                                                              Jonathan D. Forstot (pro hac vice forthcoming)
                                                                                                       19                                                     875 Third Avenue
                                                                                                                                                              New York, NY 10022
                                                                                                       20                                                     Telephone:212.704.6000
                                                                                                                                                              Facsimile: 212.704.6288
                                                                                                       21                                                     hugh.mcdonald@troutman.com
                                                                                                                                                              jonathan.forstot@troutman.com
                                                                                                       22

                                                                                                       23                                                     Attorneys for
                                                                                                                                                              CONSOLIDATED EDISON
                                                                                                       24                                                     DEVELOPMENT, INC.

                                                                                                       25

                                                                                                       26

                                                                                                       27

                                                                                                       28

                                                                                                                                                              1
                                                                                                            37918273v1
Case 4:19-cv-00599-HSG Document 9 Filed 02/15/19 Page 3 of 5




                 Exhibit A
                                                                                                                                 Entered
                                                                                                     Case 4:19-cv-00599-HSG Document     on Docket
                                                                                                                                     9 Filed 02/15/19 Page 4 of 5
                                                                                                                                           February 14, 2019
                                                                                                                                           EDWARD J. EMMONS, CLERK
                                                                                                                                           U.S. BANKRUPTCY COURT
                                                                                                                                           NORTHERN DISTRICT OF CALIFORNIA


                                                                                            1 TROUTMAN SANDERS LLP
                                                                                              Gabriel Ozel, Bar No. 269098               Signed and Filed: February 14, 2019
                                                                                            2 11682 El Camino Real, Suite 400
                                                                                              San Diego, CA 92130-2092
                                                                                            3 Telephone: 858-509-6000
                                                                                              Facsimile: 858-509-6040                    ________________________________________
                                                                                            4 gabriel.ozel@troutman.com                  DENNIS MONTALI
                                                                                                                                         U.S. Bankruptcy Judge
                                                                                            5
                                                                                              TROUTMAN SANDERS LLP
                                                                                            6 Hugh M. McDonald
                                                                                              Jonathan D. Forstot
                                                                                            7 875 Third Avenue
                                                                                              New York, NY 10022
                                                                                            8 Telephone:    212.704.6000
                                                                                              Facsimile:    212.704.6288
                                                                                            9 hugh.mcdonald@troutman.com

                                                                                           10 Attorneys for Consolidated Edison
                                                                                              Development, Inc.
                                                                                           11
T ROUTMAN S ANDERS LLP




                                                                                           12                                UNITED STATES BANKRUPTCY COURT
                                                           S AN D IEGO , CA 92130 -2092
                    11682 E L C AMINO R EAL




                                                                                                                             NORTHERN DISTRICT OF CALIFORNIA
                                                                                           13                                     SAN FRANCISCO DIVISION
                                              S UITE 400




                                                                                           14 In re:
                                                                                                                                                   Adversary Proceeding No. 19-03003-DM
                                                                                           15 PG&E CORPORATION
                                                                                                                                                   Chapter 11 Case No.         19-30088 (DM)
                                                                                           16            - and -
                                                                                                                                                   Chapter 11
                                                                                           17 PACIFIC GAS AND ELECTRIC
                                                                                              COMPANY,                                             (Lead Case)
                                                                                           18
                                                                                                              Debtors.                             (Jointly Administered)
                                                                                           19
                                                                                              PG&E CORPORATION; PACIFIC GAS                        ORDER GRANTING CONSOLIDATED
                                                                                           20 AND ELECTRIC COMPANY,                                EDISON DEVELOPMENT, INC.’S
                                                                                                                                                   MOTION TO INTERVENE IN
                                                                                           21                                                      ADVERSARY PROCEEDING
                                                                                                                         Plaintiffs,
                                                                                           22
                                                                                                        vs.
                                                                                           23
                                                                                              FEDERAL ENERGY REGULATORY
                                                                                           24 COMMISSION,

                                                                                           25                            Defendant.

                                                                                           26

                                                                                           27           The Court having considered Consolidated Edison Inc.’s Motion to Intervene in Adversary

                                                                                           28 Proceeding [Adv. Docket No. 15] (the “Motion”), the opposition to the Motion filed by the above-

                                                                                          Case: 19-03003           Doc# 83   Filed: 02/14/19   Entered: 02/14/19 17:00:58        Page 1 of 2
                                                                                                37910452v1
                                                                                                     Case 4:19-cv-00599-HSG Document 9 Filed 02/15/19 Page 5 of 5



                                                                                            1 captioned debtors and debtors in possession [Adv. Docket No. 72], and the arguments of counsel

                                                                                            2 at the hearing on the Motion held on February 13, 2019, and for the reasons set forth by the Court

                                                                                            3 at the hearing,

                                                                                            4           IT IS HEREBY ORDERED THAT:

                                                                                            5           1.      The Motion is granted.

                                                                                            6           2.      Consolidated Edison Development, Inc. is permitted to intervene in the above-

                                                                                            7 captioned adversary proceeding as intervenor-defendants.

                                                                                            8           APPROVED AS TO FORM

                                                                                            9           DATED: February 14, 2019

                                                                                           10
                                                                                              By: /s/ Danielle A. Pham                           By: /s/ Peter J. Benvenutti
                                                                                           11    Matthew Troy                                       Stephen Karotkin
                                                                                                 Marc S. Sacks                                      Jessica Liou
T ROUTMAN S ANDERS LLP




                                                                                           12
                                                           S AN D IEGO , CA 92130 -2092




                                                                                                 Danielle A. Pham                                   Theodore Tsekerides
                    11682 E L C AMINO R EAL




                                                                                           13    U.S. DEPARTMENT OF JUSTICE                         Matthew Goren
                                              S UITE 400




                                                                                                                                                    WEIL GOTSHAL & MANGES LLP
                                                                                           14       Attorneys for Federal Energy Regulatory
                                                                                                    Commission                                       -and-
                                                                                           15

                                                                                           16                                                        Tobias S. Keller
                                                                                                                                                     Peter J. Benvenutti
                                                                                           17                                                        Jane Kim
                                                                                                                                                     KELLER & BENVENUTTI LLP
                                                                                           18
                                                                                                                                                     Proposed Attorneys for the Debtors
                                                                                           19

                                                                                           20                                        ***END OF ORDER***
                                                                                           21

                                                                                           22

                                                                                           23

                                                                                           24

                                                                                           25

                                                                                           26

                                                                                           27

                                                                                           28

                                                                                          Case: 19-03003        Doc# 83    Filed: 02/14/19      2
                                                                                                                                              Entered: 02/14/19 17:00:58      Page 2 of 2
                                                                                                37910452v1
